                                                                                IN CLERKCOURT
                                                                          U.S. DIoTRiCT  S OFFICE
                                                                                               E.D.N.Y.
                                                                          ★ MAR I? 2021 *
   Herskovic v. Verizon Case No.: EDNY l-19-cv-0§SmYN office
   AMD-RML
   Date March 15, 2021

   Better Business Bureau
  30 East 33rd Street, 12th Floor
  New York, NY 10016                                               *rec. 3/22/21 rg
  Via mail and email at lnquiry@newyork.bbb.org


  Dear Better Business Bureau,
  I Yehuda Herskovic am the plaintiff in this action and provide this letter to obey
  under duress as a "demand for arbitration" following the compulsion issued by
 the Hon. Ann M. Donnelly to submit the above captioned case to arbitration.
                                    Background
 The complaint alleges that on December 27, 2017, 1 purchased from Verizon
 home phone service for the number 718.387.4565.(EOF 2-2). i subsequently
 returned the device and rescinded the sale due to defective service. I paid all
 outstanding arrears. Although I do not have any outstanding balance with
 Verizon, they have repeatedly been falsely reporting on my credit report to the
 Credit Reporting Bureaus that I owe money. I have repeatedly disputed the false
 report and yet Verizon keeps falsely reporting that I owe a debt without the
 notation of dispute. This has caused me damages.
Verizon has a business model of deceiving consumers and avoiding a public record
of their wrongs, to avoid public scrutiny. Given that the court system is public
record and an open court, Verizon seeks to divert all litigation of their wronging
consumers to secretive arbitration proceedings. However, in this case, Verizon
does not have any arbitration agreement. Because none exists.
 Given that no arbitration agreement exists, Verizon brought a motion to compei
arbitration in the Eastern District of New York falsely alleging that I obtained
Verizon Wireless service in Aprii 2014 for a phone number ending 0559, and thus

Page 1
   Verizon claimed that my home phone service for 718.387.4565 in 2017 is subject
  to the arbitration agreement found for phone number 0559. To fabricate a head
  and tail when non exist, Verizon attached a contract with a different "Yehuda
  Herskovic," who is not me, bearing an address and ending phone number 0559
  that was never my number,indeed, I never resided on Flushing Avenue,the
  purported address exhibited by Verizon. In other words, Verizon misrepresented
  a contract of a different "Yehuda Herskovic" who is not me.
  As I objected to the motion compelling arbitration, Verizon in its reply
  manufactured a different consumer contract, dated December 8,2016, having no
  name nor address. Just baring a phone number 718.675.6897. Again,the second
  contract also did not belong to me and bore no relationship to the phone number
  "718.387.4565".

 The magistrate did not pay attention to my objection, verbatim copied word for
 word alleged by Verizon, and recommended staying the action and compelling
 arbitration. I filed an objection to the Magistrate's report. Judge Donnelly did not
 afford me to file a reply to Verizon's opposition and verbatim repeated the
 Verizon in its order compelling arbitration.
 Given there is reversible error, I intend to appeal this case at its final conclusion.
 In the meanwhile.Judge Donnelly's reversible error cannot be appealed while the
 case is stayed and ongoing. See 9 USC 16(b)(1).
 Now that Verizon was successful in removing a controversy from public record
 and the Eastern District court went along to get rid a pro se case, I have no choice
 but to repeatedly protest that there is no arbitration agreement to initiate
arbitration. All there is the dictate of an order that did not and could not
intelligently articulate how the Yehuda Herskovic "718.387.4565" is somehow
related to the "Yehuda Herskovic" of"0559" or the owner of"718.675.6897".
It should be emphasized that I submit this "demand for arbitration" not of my
own will, bur under duress. This is not to say that I will defy the Judge Donnelly's
order to attend arbitration. Rather, my attendance to arbitration is under protest
and i emphasize that I am contesting the very basis for arbitration. I do not agree
to arbitration despite this letter is labeled as "demand for arbitration." I do not
consent to any waivers of rights.


Page 2
   Respectfully filed under protest.



   Yehuda Herskovic,


   My address is:
   Yehuda Herskovic
  225 Ross Street,
  Brooklyn, NY 11211
  vhml234@vahoo.com

  347 731 8818



  Defendant's attorney is:
  Howard A. Fried
  McGIVNEY, KLUGER, CLARK & INTOCCIA, P.C.
 80 Broad Street, 23rd Floor
 New York, NY 10004
  hfried@mkcilaw.us.com
 Attorney for Verizon Wireless,

 Attached are:

 Order to file "demand for arbitration"
 Order compelling arbitration
 Report and recommendation of arbitration
Complaint




Page 3
                   POSTAL SERVICE,
                                                                                                                                           INSURED
PRIORITY
  MAIL                                                                                                                              FLAT RATE ENVELOPE
                                                                                                                                    ONE RATE ★ ANY WEIGHT"
                                       EP14F Get 2018                                                                               VISIT US AT USPS.COM®
  PS00001000014                        00:121/2x91/2                                                                                ORDER FREE SUPPLIES ONLINE
* Domestic only.   For Domestic shipments, the maximum weight Is 70 tbs. For International shipments,the maximum weight is 4 lbs.
